Citation Nr: 0421947	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  00-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to July 
1968.  He died in September 1999.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for cause of 
the veteran's death and determined that the appellant was not 
eligible for Dependents' Educational Assistance.

The appellant was scheduled for a hearing before a traveling 
section of the Board in August 2002.  She did not appear for 
the hearing.  The appellant then requested to have a video 
conference hearing with the Board instead.  A video 
conference hearing was scheduled for June 2003, and she did 
not appear for that hearing as well.  Thus, the Board finds 
that there is no Board hearing request pending at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In August 2003, the Board remanded these claims for 
additional development and adjudicative action.  The record 
reflects that the actions requested in the remand have not 
been completed.  In fact, only one of the actions was 
completed, which was the issuance of a Veterans Claims 
Assistance Act letter in May 2004.  

The Board is obligated by law to ensure that the agency of 
original jurisdiction (here, the AMC) complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  The Board finds that its June 2003 remand was not 
complied with and must remand for compliance.

Accordingly, the case is hereby REMANDED to the AMC for the 
following action:

Comply with the June 2003 Board remand in 
its entirety.  A remand by the Board 
confers on a claimant the right to VA 
compliance with the terms of the remand 
order and imposes on the Secretary a 
concomitant duty to ensure compliance 
with those terms.  See Stegall, 11 Vet. 
App. at 271.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


